BLD-062                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2874
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              FREDERICK H. BANKS,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-03-cr-00245-001)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 30, 2017

            Before: AMBRO, RESTREPO and NYGAARD, Circuit Judges

                            (Opinion filed: December 5, 2017)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Frederick Banks appeals the District Court’s order denying his motion for the

appointment of counsel. For the reasons below, we will summarily affirm the District

Court’s order.

      In 2004, Banks was convicted of mail fraud, criminal copyright infringement,

uttering and possession of a counterfeit or forged security, and witness tampering. See

United States v. Vampire Nation, 451 F.3d 189, 192 (3d Cir. 2006). His sentence,

including a period of supervised release, expired in May 2015. See United States v.

Banks, 612 F. App’x 643, 643 (3d Cir. Aug. 19, 2015) (per curiam). In August 2017,

Banks filed a motion to appoint counsel in his closed criminal case. Banks asserted that

the District Court, in another ongoing criminal case against Banks, had declared that he

was incompetent. Thus, Banks argued, he was entitled to the appointment of counsel

pursuant to Fed. R. Civ. P. 17(c)(2) (providing for appointment of guardian to protect

incompetent person). The District Court denied the motion, and Banks filed a notice of

appeal. We have jurisdiction pursuant to 28 U.S.C. § 1291. See Isidor Paiewonsky

Assoc. v. Sharp Props., Inc., 998 F.2d 145, 149-50 (3d Cir. 1993) (post-judgment orders

are final and immediately appealable).

      The District Court did not err in denying Banks’s motion. The criminal

proceedings at issue here were completed years ago, and Banks has finished serving his

sentence. He has no active challenge to this criminal conviction that has reached a stage

where the appointment of counsel would be necessary. Nor does the finding of

incompetency by the District Court in Banks’s active criminal case, where he is

represented by counsel, entitle him to the appointment of counsel to challenge closed

                                            2
criminal cases. In any event, to the extent that the Federal Rules of Civil Procedure apply

to a closed criminal proceeding, Rule 17(c)(2) addresses the appointment of a guardian,

not an attorney.

       For the above reasons, we will summarily affirm the District Court’s order.




                                            3